DETAILED ACTION
Claims 1-14 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1 and 13 are independent claims. Claims 2-12, 14 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 09-19-2019.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. It is also noted, that applicant has filed a certified copy on 09-19-2019 as required by 35 U.S.C. 119(b

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-19-2019 in compliance with the provisions of 37 CFR 1.97

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0216294 (hereinafter Mongan ‘294) in view of  U.S. Publication No. 2015/0313354 (hereinafter Mongan).

As per claims 1, 13 1Mongan’294 discloses a wireless brush head dryer, comprising: 
a base configured to be removably mounted to an inductive charger, the base including a heat conductive material. (¶ [0044] states that “The toothbrush (FIG. 12, Appendix 1) has an internal charging coil near the brush head end. This creates a non-contact inductive coupling between this coil and a similar coil in the base” . Moreover, claim 5 discloses “heating source inside said chamber”.
an enclosure arranged to enclose the heat conductive material; (claim 5 states that the “heating source inside said chamber”.

Mongan ‘294 does not distinctly disclose the following:
a cover configured to form a cavity atop the base and enclose one or more brush heads; 
at least one egress opening to allow heated air to flow from the cover; and at least one ingress opening to allow unheated air to flow into the cover.
However, Mongan explicitly discloses that. in particular, Mongan discloses the following:

a base configured to be removably mounted to an inductive charger, the base including a heat conductive material.; ( inter alia: Fig. 1(a) illustrates a “base” that may be docked/undocked from a brush (¶ [0056] ) that is configured with “an internal charging coil”  for “inductive coupling between this coil and a similar coil in the Base Station”. The same base is further configured to contain a “heater”.  ¶ [0025] )
an enclosure arranged to enclose the heat conductive material; ( the base is comprised of “housing” illustrated by Fig. 1 which is used to encapsulate the heater) 
a cover configured to form a cavity atop the base and enclose one or more brush heads; (Fig’s 1 illustrate a brush housing configured to dock with the base which creates inlet/outlet for circulating air between the device as further elaborated by ¶ [0026]) 
at least one egress opening to allow heated air to flow from the cover; and at least one ingress opening to allow unheated air to flow into the cover. (¶ [0026] states that “The circulated air aids and speeds the drying process of the Brush Head. Room temperature air is brought in using a small clearance underneath the Base Station Chamber. It exhausts via the small gap between the Base Station and the Brush Device. The inclusion of an internal motorized fan within the Base Station could help increase the exchange of airflow and reduce the drying time of the Brush Head. The gap mentioned above between the brush handle and recessed neck of the chamber is achieved through fins strategically placed on the inside of the inner chamber entrance wall. This allows for Brush Device to be supported on the fins creating a gap with even distance between the handle and inner Base Station wall.”) 


It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Mongan ‘294 and Mongan because both references are in the same field of endeavor. Mongan’s teaching of fanning the heated air would enhance Mongan ‘294 system by allowing quicker drying times and thus improving r sterilization for the system.  

As per claim 2, Mongan ‘294 as modified discloses wherein the base further comprises one or more locating features to locate the one or more brush heads. (Fig’s 1 illustrates how a the base and the brush head are docked. According to ¶ [0023], the docking process is done by using a recessed entrance (female) for the base that corresponds to the bottom of the Brush Device and brush head design (male).Therefore, to a person of ordinary skill these female/male parts act a guides. )

As per claim 3, Mongan ‘294 as modified discloses wherein the at least one egress opening is positioned in the cover and the at least one ingress opening is positioned in the base. (¶ [0026] states that “The circulated air aids and speeds the drying process of the Brush Head. Room temperature air is brought in using a small clearance underneath the Base Station Chamber. It exhausts via the small gap between the Base Station and the Brush Device. The inclusion of an internal motorized fan within the Base Station could help increase the exchange of airflow and reduce the drying time of the Brush Head. The gap mentioned above between the brush handle and recessed neck of the chamber is achieved through fins strategically placed on the inside of the inner chamber entrance wall. This allows for Brush Device to be supported on the fins creating a gap with even distance between the handle and inner Base Station wall.”)

As per claim 9, Mongan ‘294 as modified discloses a wireless brush head drying system, comprising: an inductive charger configured to power and removably couple a plurality of electronic devices including an electronic toothbrush; and a wireless brush head dryer (100, 200). ( Mongan 294: ¶ [0044] states that “The toothbrush (FIG. 12, Appendix 1) has an internal charging coil near the brush head end. This creates a non-contact inductive coupling between this coil and a similar coil in the base” . ), (Mongan: ¶ [0026] states that “The circulated air aids and speeds the drying process of the Brush Head. Room temperature air is brought in using a small clearance underneath the Base Station Chamber. It exhausts via the small gap between the Base Station and the Brush Device. The inclusion of an internal motorized fan within the Base Station could help increase the exchange of airflow and reduce the drying time of the Brush Head. The gap mentioned above between the brush handle and recessed neck of the chamber is achieved through fins strategically placed on the inside of the inner chamber entrance wall. This allows for Brush Device to be supported on the fins creating a gap with even distance between the handle and inner Base Station wall.”)
As per claim 10, Mongan ‘294 as modified discloses wherein the at least one egress opening is positioned in the cover and the at least one ingress opening is positioned in the base. ), (Mongan: ¶ [0026] states that “The circulated air aids and speeds the drying process of the Brush Head. Room temperature air is brought in using a small clearance underneath the Base Station Chamber. It exhausts via the small gap between the Base Station and the Brush Device. The inclusion of an internal motorized fan within the Base Station could help increase the exchange of airflow and reduce the drying time of the Brush Head. The gap mentioned above between the brush handle and recessed neck of the chamber is achieved through fins strategically placed on the inside of the inner chamber entrance wall. This allows for Brush Device to be supported on the fins creating a gap with even distance between the handle and inner Base Station wall.”)

As per claim 11, Mongan ‘294 as modified discloses wherein the at least one egress opening and the at least one ingress opening are positioned in the cover. ), (Mongan: ¶ [0026] states that “The circulated air aids and speeds the drying process of the Brush Head. Room temperature air is brought in using a small clearance underneath the Base Station Chamber. It exhausts via the small gap between the Base Station and the Brush Device. The inclusion of an internal motorized fan within the Base Station could help increase the exchange of airflow and reduce the drying time of the Brush Head. The gap mentioned above between the brush handle and recessed neck of the chamber is achieved through fins strategically placed on the inside of the inner chamber entrance wall. This allows for Brush Device to be supported on the fins creating a gap with even distance between the handle and inner Base Station wall.”)

As per claim 12, Mongan ‘294 as modified discloses wherein the base further comprises one or more locating feature to locate one or more brush heads of the electronic toothbrush (Fig’s 1 of Mongan illustrates how a the base and the brush head are docked. According to ¶ [0023], the docking process is done by using a recessed entrance (female) for the base that corresponds to the bottom of the Brush Device and brush head design (male).Therefore, to a person of ordinary skill these female/male parts act a guides. ) and hold the one or more brush heads in a vertical orientation. (Mongan: ¶ [0067) 
As per claim 14, Mongan ‘294 as modified discloses wherein the heat conductive material is a conductive plate that is heated when exposed to an inductive field from the inductive charger. ( ¶ [0025] discloses inductive coupling via coils between brush head and base. To a person of ordinary skill, it is well known that inductive power transfer from one coil to another coil creates heat.) 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0216294 (hereinafter Mongan ‘294) in view of  U.S. Publication No. 2015/0313354 (hereinafter Mongan) and further view of U.S. Publication No. 2006/0061323 (hereinafter Cheng )

As per claim 4, Mongan ‘294 as modified does not distinctly disclose wherein the base further comprises a printed circuit board assembly. 
However, Cheng explicitly discloses disclose wherein the base further comprises a printed circuit board assembly. (printed circuit board ¶ [0018])
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Mongan ‘294 as modified and Cheng because all references are in the same field of endeavor. Cheng’s teaching of printed circuit board would enhance Mongan ‘294 as modified the system by structing the electronic components in a fixed position thus enhancing reliability and speed production. 



As per claim 5, Mongan ‘294 as modified discloses the base further comprises an induction receiver coil configured to receive power from an induction transmitter coil. (Mongan : the Brush Device has an internal charging coil near the brush head end. This creates a non-contact inductive coupling between this coil and a similar coil in the Base Station; ¶ [0025] ( (Cheng: Fig 5, magnetic unit 700 and magnetic unit 800)  

As per claim 6, Mongan ‘294 as modified discloses 6 wherein the base further comprises an electric heating circuit controlled by the printed circuit board assembly. (¶ [0025] of Mongan discloses a “heater”, for which a controller responsible for controolling the “heater” ¶ [0064] ) 

As per claim 7, Mongan ‘294 as modified discloses wherein the base further comprises a fan to cause convection airflow through the cover. (¶ [0026] of Mongan states that “The inclusion of an internal motorized fan within the Base Station could help increase the exchange of airflow and reduce the drying time of the Brush Head.” ) 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0216294 (hereinafter Mongan ‘294) in view of  U.S. Publication No. 2015/0313354 (hereinafter Mongan) and further view of U.S. Publication No. 2006/0061323 (hereinafter Cheng ) and further U.S. Publication No. 2014/0349246 (hereinafter Johnson) 

As per claim 8, Mongan ‘294 as modified discloses wherein the base further comprises a [[ device ]] to cause convection airflow through the cover. ((¶ [0026] of Mongan states that “The inclusion of an internal motorized fan within the Base Station could help increase the exchange of airflow and reduce the drying time of the Brush Head.” )

Mongan ‘294 as modified does not disclose a pump.
However, Johnson discloses a pump (pump Fig. 46)

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Mongan ‘294 as modified and Johnson because all references are in the same field of endeavor. Johnsons’ teaching of a pump would enhance Mongan ‘294 as modified the system by circulating the air in a more silent way, thus enhancing product usability to the user. 

For these reasons, this application is not considered to be in condition for allowance, and such action is earnestly solicited.

Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 20090010826 by Shin which discloses the invention directed to a toothbrush sterilizer with a fan at the rear of the main body. The fan operates to vent air into the main body, so that when a dryer and the sterilizing lamp radiate heat, the sterilizing capacity increases, and the sterilizing lamp can be operated for a long duration. 


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As per claim 13, Mongan further discloses the expression directed to “selectively activation an electric heating circuit and convention mechanism within the base”. In particular, at least ¶s [0058], [0063] and [0064] discloses a controller responsible for selectively triggering the “fan”  and “heater”